Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 15/774456 
    
        
            
                                
            
        
    

Parent Data15774456, filed 05/08/2018 is a national stage entry of PCT/IB2016/056723, International Filing Date: 11/08/2016PCT/IB2016/056723 Claims Priority from Provisional Application 62252952, filed 11/09/2015 


Claims 31-48 are pending. 
Claims 31, 32 and 34 were examined.
Claims 33, 25-48 were withdrawn from consideration as non-elected invention. 



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.

Non-Final Office Action


 


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/04/2021 was complying with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.  

Claims 31-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:

Elected invention is febuxostat for treating Alzheimer’s disease.
	Specification does not describe treatment of Alzheimer’s disease by febuxostat. Specification describes in example 4, for Febuxostat Treatment of Neurodegenerative Diseases Example 4: Febuxostat Treatment of Neurodegenerative Diseases. 
febuxostat for treating neurodegenerative diseases
The term derivative” as in claims may include any derivative of febuxostat. Specification does not describe treatment of elected Alzheimer’s disease or neurodegenerative disease by febuxostat as claimed.  Specification describes that subjects suspected or diagnosed as having a neurodegenerative disease will be administered one or more courses of febuxostat or febuxostat derivatives [0073]. Specification escribes that subjects receiving one or more courses of febuxostat or febuxostat derivatives will display increased neural progenitor amplification and neural differentiation as compared to subjects not receiving febuxostat or febuxostat derivatives, and will show a decrease in the pathology of the neurodegenerative disease and/or symptoms of the disease. The results will show that febuxostat and febuxostat derivatives are effective for promoting adult neurogenesis, and for the treatment of neurodegenerative diseases such as Alzheimer's  disease (AD), Parkinson's disease (PD), and amyotrophic lateral sclerosis (ALS), and related disorders. [0074].  
	The treatment of Alzheimer’s and neurodegenerative disease cannot be predicted yet.
Few references are included for the complexity of adult neurogenesis for treating neurodegerative disease including Alzheimer’s disease. 

Ming GL, Song H. Adult neurogenesis in the mammalian brain (Neuron. 2011;70(4):687-702. doi: 10.1016/neuron.).
Ming et al teaches that adult neurogenesis, a process of generating functional neurons from adult neural precursors, occurs throughout life in restricted brain regions in mammals.  It teaches adult mammalian neurogenesis in the dentate gyrus of the hippocampus and from the subventricular zone of the lateral ventricle, the rostral migratory stream to the olfactory bulb. Adult neural stem cells and their niches, underlying regulatory mechanisms and potential functions of newborn neurons in the adult brain. (Summary)
It demonstrates of life-long continuous neurogenesis in almost all mammals examined, including in humans (Introduction).
Ming et al teaches neurogenesis in the adult brain can be divided into three phases in accordance with the sequence of neurogenesis during development: (i) proliferation, when new cells are generated; (ii) survival of a portion of these new cells and their migration toward target areas; and (iii) terminal differentiation into a neuronal ...
Ming et al.  teaches neural stem cells in the adult mammalian brain.  Stem cells exhibit two defining characteristics, the capacity for self-renewal through cell division and the capacity for generating specialized cell type through differentiation. (page 2, 2nd para). Self-renewing and multipoint neural stem cells in the adult mammalian brain.
It teaches potential functions of adult neurogenesis.  In the adult brain, the dorsal and ventral hippocampus has been implicated in learning/memory and affective behaviors, respectively, whereas the olfactory bulb is involved in olfaction. It was suggested that new neurons are critical for learning and memory (2nd para on page 12).
Adult neurogenesis recapitulates the complete process of neuronal development in embryonic stages Both intrinsic and extrinsic mechanisms regulate different aspects of adult neurogenesis. (1st para, page 8)
Rodriguez et al. (Volume219, Issue1, July 2011, Pages 78-89, Journal of Anatomy, Neurogenesis in Alzheimer’s disease),
Rodriguez et al. that neural stem cells generate new neurons through the process of neurogenesis in the adult brain. In mammals, adult neurogenesis occurs in two areas of the CNS: the subventricular zone and the sub granular zone of the dentate gyrus of the hippocampus. The newly generated cells display neuronal morphology, generate action potentials and receive functional synaptic inputs, their properties being equivalent to those of mature neurons. Alzheimer’s disease (AD) is the widespread cause of dementia, and is an age-related, progressive and irreversible neurodegenerative disease that results in massive neuronal death and deterioration of cognitive functions. Here, we overview the relations between adult neurogenesis and AD, and try to analyze the controversies in the field.  It teaches recent data obtained in the triple transgenic model of AD that show time- and region-specific impairment of neurogenesis, which may account for the early changes in synaptic plasticity and cognitive impairments that develop prior to gross neurodegenerative alterations and that could underlie new rescue therapies. (abstract).
Neurogenesis in the CNS
Adult neurogenesis operates mainly in two areas of the mammalian CNS, in the anterior part of the subventricular zone (SVZ) along the lateral ventricles, and in the sub granular zone (SGZ) of the dentate gyrus (DG) of the hippocampus  In both areas, neurogenesis progresses as a complex multi-stage process, which starts with the proliferation of neural precursors residing in the SVZ and the SGZ   in addition, astrocytes appear to regulate the rate of proliferation of hippocampal stem cells, and favour the generation of new neurons
Neurogenesis in Alzheimer’s disease (AD)
Alzheimer’s disease, appears in both genetic (family AD) and sporadic forms. AD, the widespread cause of dementia, is characterised by progressive neurodegeneration and the appearance of specific histopathological markers represented by focal extracellular deposits of fibrillar β-amyloid (also called neuritic or senile plaques) in the brain parenchyma and in the wall of blood vessels, and by the intraneuronal accumulation of neurofibrillary tangles (NFT) formed as a result of the abnormal hyperphosphorylation of cytoskeletal Tau filaments The initial neurodegenerative events of AD appear in the transentorhinal cortex, and subsequently spread to the entorhinal cortex and to the hippocampus. At the later stages of the disease the neurodegenerative process disseminates through the temporal, frontal and parietal lobes.  At these late stages the grey matter also undergoes severe atrophy manifested by a profound loss of neurons and synaptic contacts 
The hippocampus is affected early in AD., the hippocampus is also one of only two neurogenic niches of the adult brain. Therefore, the pathological process associated with AD is likely to impinge upon neurogenesis. Impaired neurogenesis, in turn, can be relevant for the disease progression arguably being involved in the cognitive impairments linked with neurodegeneration 
Neurogenesis in post mortem tissues and in animal models of AD
Alzheimer’s disease, like every other form of dementia, is unique to humans; no other creature acquires AD.  Therefore, substantial efforts have been invested in generating relevant animal models of AD that reproduce various subsets of neuropathological, behavioural and/or biochemical alterations resembling those seen in human AD. The absence of a standard model makes it understandable, hence, that the data on neurogenesis arising from analysis of a post mortem AD brain as well as various transgenic mouse models of AD remain controversial.
The majority of studies performed on transgenic animals expressing the mutant amyloid precursor protein (APP) demonstrated decreased neurogenesis either in the denate gyrus (DG) or in both the DG and sub-ventricular zone (SVZ). However, in another study of APP mutant transgenic mouse, the enhanced neurogenesis linked to the presence of oligomeric Aβ. In transgenic mice expressing various mutated presenilins, enhanced as well as decreased neurogenesis was observed. Increased neurogenesis was also reported in the SVZ of young APP/presenilin 1 (PS1) mice (these animals expressed mutant APP and PS1). Similarly, an increase in neurogenesis was observed following in vivo and in vitro exposure to Aβ1–Analysis of post mortem brain tissues from humans clinically diagnosed with AD revealed a reduction in progenitors in the SVZ, but an increase in progenitor cells in the DG.
Obviously, the changes in neurogenesis associated with AD are complex and require further clarification, as all the animal models studied exhibit only a reduced profile of AD pathology; thus, it is unclear whether the observed variations in neurogenesis are dependent on genotype in these studies. Regarding the data from post mortem human tissues, these are intrinsically controversial and/or difficult to interpret because the post mortem material as a rule reflects the late stages of the disease. In addition, artefacts and misinterpretations can arise from post mortem delay, stage of the disease and treatments provided (these factors occurring either in isolation or combined). Furthermore, the discrepancies also depend on the methods used for labelling proliferating cells. For example, doublecortin labelling is known to identify both young and immature neurons. This alone may alter the interpretation of the data because more than 50% of the newborn cells die. Labelling with 5-bromo-2′-deoxyuridine (BrdU) also suffers from uncertainties because it may not detect a distinct proliferative state, but instead mark repaired DNA in post-mitotic neurons and/or in cells entering an abortive cell cycle 
Neurogenesis in a triple transgenic mouse model of AD.  It teaches that, the 3xTg-AD model is most accurate and relevant for studying the neurogenic and other pathological and physiological changes in AD.  Table 1. Neuropathology in the main AD animal models.
Neurogenesis modulation: a potential therapeutic approach to AD.
The changes in the neurogenesis observed during the initial stages and progression of AD suggest that a potential enhancement and/or potentiation of the new production of neurons in neurogenic sites may represent a valid therapeutic strategy to halt and/or delay the cognitive and alterations associated with the disease. Therefore, interventions preserving neurogenesis could be helpful. For example, increased physical/cognitive activity is associated with reduced risk of AD Longitudinal studies suggest that regular physical activity and a higher educational level may help prevent the development of dementia.
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
The purpose of the written description requirement is to ensure that the scope of the right to exclude . . . does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.  The description must clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed. In other words, the applicant must `convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. The same is true for both process claims and composition claims. 
The written description requirement must be applied in the context of the particular invention and state of the knowledge. 
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods. Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.”

Response to Remarks

Applicants response filed on 10/04/2022 is acknowledged. Applicant’s arguments were fully considered but were not found persuasive.  
Applicants argued that:
Claims 31-38 remain rejected under 35 U.S.C. § 112 as allegedly lacking written
description. Applicant traverses the rejection for the reasons that follow.
Claims are evaluated under 35 U.S.C. § 112, first paragraph, from the perspective of the
skilled artisan. See MPEP § 2163.02. The test for written description compliance is whether the disclosure of the application “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575 (Fed. Cir. 1985) (quoting /n re Kaslow, 707 F.2d 1366, 1375 (Fed. Cir. 1983)).The Examiner asserts that the claimed subject matter is insufficiently described because examples relating to the treatment of Alzheimer’s disease are prophetic. However, MPEP § 608 explicitly provides for use of prophetic examples, and the Federal Circuit has held that they meet the statutory guidelines.

MPEP
2161 Three Separate Requirements for Specification Under 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, First Paragraph [R-07.2015]
I. THE SPECIFICATION MUST INCLUDE A WRITTEN DESCRIPTION OF THE INVENTION, ENABLEMENT, AND BEST MODE OF CARRYING OUT THE CLAIMED INVENTION

35 U.S.C. 112(a) (applicable to applications filed on or after September 16, 2012) provides:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The first paragraph of pre-AIA  35 U.S.C. 112 (applicable to applications filed before September 

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. [emphasis added].

5 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph require that the specification include the following:
(A) A written description of the invention;
(B) The manner and process of making and using the invention (the enablement requirement); and
(C) The best mode contemplated by the inventor of carrying out his invention.

II. THE THREE REQUIREMENTS ARE SEPARATE AND DISTINCT FROM EACH OTHER
Federal Circuit reaffirmed that under 35 U.S.C. 112, first paragraph, the written description requirement is separate and distinct from the enablement requirement and gave an example thereof.); In re Barker, 559 F.2d 588, 194 USPQ 470 (CCPA 1977), cert. denied, 434 U.S. 1064 (1978). See also, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-685, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court's grant of summary judgment of invalidity for lack of an adequate written description and lack of enablement because there were genuine issues of material fact regarding 1) whether the claims had sufficient written description support ("[t]he fact th

Applicants argued that Example 4 describes the use of febuxostat for the treatment of neurodegenerative diseases, “such as, but not limited to Alzheimer's Disease (AD), Parkinson's Disease (PD), and amyotrophic lateral sclerosis (ALS).” Specification, paragraph [0072]. The Specification demonstrates that febuxostat promotes adult neurogenesis (see [0060]- [0068] (Example 1, 2), which is known in the art to be effective to treat Alzheimer's disease. For example, 
Ming et al (892 ref) teaches adult neurogenesis in the mammalian brain: significant answers and significant questions. Neuron. 2011;70(4): 687-702.doi:10.1016/j. neuron .2011) 
Ming et al teaches that adult neurogenesis, a process of generating functional neurons from adult neural precursors, occurs throughout life in restricted brain regions in mammals.  It teaches adult mammalian neurogenesis in the dentate gyrus of the hippocampus and from the subventricular zone of the lateral ventricle, the rostral migratory stream to the olfactory bulb. Adult neural stem cells and their niches, underlying regulatory mechanisms and potential functions of newborn neurons in the adult brain. (Summary)
It demonstrates of life-long continuous neurogenesis in almost all mammals examined, including in humans (Introduction).
Ming teaches neural stem cells in the adult mammalian brain.  Stem cells exhibit two defining characteristics, the capacity for self-renewal through cell division and the capacity for generating specialized cell type through differentiation. (page 2, 2nd para). Self-renewing and multipoint neural stem cells in the adult mammalian brain.
Adult neurogenesis recapitulates the complete process of neuronal development in embryonic stages. See figures 2 and 3. Adult neurogenesis in the subventricular zone of the lateral ventricle and olfactory bulb (fig. 2).	Both intrinsic and extrinsic mechanisms regulate different aspects of adult neurogenesis. (1st para, page 8).  It teaches potential functions of adult neurogenesis.  In the adult brain, the dorsal and ventral hippocampus has been implicated in learning/memory and affective behaviors, respectively, whereas the olfactory bulb is involved in olfaction. It was suggested that new neurons are critical for learning and memory (2nd para on page 12).
 	See Rodriguez et al. (Volume219, Issue1, July 2011, Pages 78-89, Journal of Anatomy, Neurogenesis in Alzheimer’s disease,
Applicants referred to Hollands et al. 
Hollands, et al. (IDS) teaches that that methods and agents that promote neurogenesis in the brain ameliorate pathology in Alzheimer’s mouse models. See p. 4-5, “Neurogenesis as a Biomarker of Cognitive Function and as a Therapeutic Approach.”
Examiner respectfully disagrees with the arguments that “febuxostat for the treatment of neurodegenerative diseases, “such as, but not limited to Alzheimer's Disease (AD), Parkinson's Disease (PD), and amyotrophic lateral sclerosis (ALS).” Specification, paragraph [0072]. The Specification demonstrates that febuxostat promotes adult neurogenesis.  
Hollands discloses new neurons incorporate into the granular cell layer of the dentate gyrus throughout life. Neurogenesis is modulated by behavior and plays a major role in hippocampal plasticity. Along with older mature neurons, new neurons structure the dentate gyrus, and determine its function. It teaches that data suggest that the level of hippocampal neurogenesis is substantial in the human brain, suggesting that neurogenesis may have important implications for human cognition. In support of that, impaired neurogenesis compromises hippocampal function and plays a role in cognitive deficits in Alzheimer's disease mouse models. It teaches that neuronal differentiation is defective in Alzheimer's disease, leading to dysfunction of the dentate gyrus. Additionally, alterations in critical signals regulating neurogenesis, such as presenilin-1, Notch 1, soluble amyloid precursor protein, CREB, and β-catenin underlie dysfunctional neurogenesis in Alzheimer's disease. 
Furthermore, Hollands teaches that given the evidence from genetic manipulation of neurogenesis in rodents, it is important to consider how neurogenesis could be modulated in humans.  One approach is the modulation of lifestyle factors, termed environmental enrichment (EE). Evidence from rodents suggests that EE and running are effective ways to enhance hippocampal plasticity and neurogenesis in particular. 
Holland teaches that However, to this point the use of these compounds in AD mouse models has not been explored.  In future experiments it will be important to consider the mechanism by which these molecules modulate adult neurogenesis in light of the signaling cascades we have described here. Particularly considering how these cascades are altered in aging and AD, both in rodent models and in humans. (last para of the Hollands et al.).
Example 4: Febuxostat treatment of neurodegenerative diseases. [0072] This example will demonstrate that febuxostat and febuxostat derivatives are effective in the treatment of neurodegenerative diseases in human subjects, such as, but not limited to Alzheimer’s Disease (AD), Parkinson’s Disease (PD), and amyotrophic lateral sclerosis (ALS).
 [0073] Subjects suspected or diagnosed as having a neurodegenerative disease will be administered one or more courses of febuxostat or febuxostat derivatives commensurate with the severity of disease and general condition of the subject. Following treatment, the subject will be evaluated clinically for improvement in the manifestations of the disease. For Parkinson’s Disease suitable clinical endpoints include, but are not limited to Unified Parkinson's Disease Rating Scale, parts I-T'V (UPDRS-IV); Movement Disorder Society-

Example 4 as cited in the specification does not explain claimed invention.  See also Guo-li Ming et al (2011) attached with this office action.  Applicants have not shown the possession of the invention as instantly claimed. (MPEP 2163.02) as cited above clearly states that the test for written compliance is whether the disclosure of the application “reasonably conveys to the artisan that inventor had possession at the time the invention of the later claimed subject matter”.  Applicants have not shown and explained the possession of the invention yet. 

Applicant show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" 

Specification must describe the claimed invention under 112 (a) written description requirement.   Examiner cited some case laws from MPEP 2163 which may be helpful in amending the claims.  Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.  A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
	
Election of Invention

Previously, in response to restriction requirement filed on 02/10/2020, Applicant elected Group I. and species of the compound febuxostat and treatment of Alzheimer’s disease, without traverse. The elections read on claims 31-38. 

Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.

.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627